DETAILED ACTION
Status of Case
This communication is in response to applicant’s 11/02/2021 amendment(s) /response(s) in the Application 16/640,805 by TAKAHASHI et al. for “USER EQUIPMENT AND INTERFERENCE COORDINATION METHOD”, filed on 02/21/2020. The amendment/response to the claims has been entered: 
Claims 4 is cancelled. 
Claims 1-3 and 5 are currently amended.  
Therefore, claims 1-3 and 5 are now pending. 
This rejection is FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

Applicant’s arguments, filed on 11/02/2021, with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. Please see claim rejection(s) below.


Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Comsa et al. (US20120207040A1), hereinafter COMSA, in view of Behravan et al. (US20150296526A1), hereinafter BEHRAVAN.
   
Regarding claim 1, COMSA teaches A terminal comprising: a controller that controls a radio communication with a base station; (COMSA, Fig. 1A, paragraphs 30-35, teach WTRU (e.g. 102c) (i.e. user equipment) utilizing multiple transceivers and wireless links 116 (i.e. dual connectivity) to communicate with base station 114a and base station 114b, wherein each base station operates according to a different radio access technology RAT (i.e. multi-Radio Access Technology). For example, base station 114a implements LTE-A and base station 114b is implemented as an access point to establish a wireless local network (WLAN). Furthermore, Fig. 1B, paragraphs 36-37, teach the WTRU 102 comprising a processor 118 and one or more transceivers 120 (i.e. transmitter) to perform the overall functions claimed.) 
a transmitter that reports, to the base station, interfered system information including information representing an interfered system that is interfered by multi-Radio Access Technology (RAT) dual connectivity, (COMSA, Fig. 3, step 308, paragraphs 69-72, teach transmitting a notification of interference situation to the base station notifying the network that the transmission of one radio technology is causing interference to the reception of the other co-existing radio technology (i.e. including information representing an interfered system that is interfered by multi-Radio Access Technology (RAT) dual connectivity.)
COMSA does not describe a receiver that receives configuration information from the base station, wherein, when the receiver receives the configuration information that includes information indicating a configuration for providing interfered system information for the multi-RAT dual connectivity, the transmitter reports the interfered system information for the multi-RAT dual connectivity to the base station.
BEHRAVAN in the same field of endeavor teaches a receiver that receives configuration information from the base station, (BEHRAVAN, Fig. 9, teaches radio circuitry 910 (i.e. receiver and transmitter) to perform the functions as described by Fig. 6, step 610, paragraphs 72-73, wherein the receiver receives configuration instructions from a base station.) 
wherein, when the receiver receives the configuration information that includes information indicating a configuration for providing interfered system information for the multi-RAT dual connectivity, (BEHRAVAN, Fig. 6, steps 610, 630, paragraphs 72-73, teach the configuration instructions including rules associated with detecting in-device coexistence (IDC) interference (i.e. including information indicating a configuration for providing interfered system information for the multi-RAT dual connectivity).)  
the transmitter reports the interfered system information for the multi-RAT dual connectivity to the base station. (BEHRAVAN, Fig. 6, step 640, paragraphs 131-132, teach sending, to a network node (i.e. reporting, to the base station) an indication of IDC interference based on the detection (i.e. the interfered system information for the multi-RAT dual connectivity to the base station).)  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BEHRAVAN with the teachings of COMSA to send the notification of interference situation when the configuration information is received. The motivation would be to mitigate or avoid interference when the UE is communicating with multiple RATs (BEHRAVAN, paragraphs 36-37).

	Regarding claim 2, COMSA in view of BEHRAVAN teaches the terminal according to claim 1, wherein the interfered system information includes information that represents a type of the interfered system that is interfered by the multi-RAT dual connectivity. (COMSA, paragraphs 71-77 teach a multiple examples information that represents a type of the interfered system that is interfered by the multi-RAT dual connectivity: “For example, the wireless device may notify the network that the uplink transmission of LTE may cause interference to the other technology (ISM or GPS) radio reception. In another example, the UE may notify the network that the co-existing other technology radio transmissions may cause interference to LTE.” (paragraph 71). Furthermore, paragraphs 73-74 teach triggers used to trigger an interference event which also correspond to a “type” of interfered system.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BEHRAVAN with the teachings of COMSA to configure the interfered system information as including information that represents a type of the interfered system that is interfered by the multi-RAT dual connectivity. The motivation would be to mitigate or avoid interference when the UE is communicating with multiple RATs (BEHRAVAN, paragraphs 36-37).

Regarding claim 3, COMSA in view of BEHRAVAN teaches the terminal according to claim 1, wherein the interfered system information includes information that represents a carrier frequency that interferes with a signal from the interfered system that is interfered by the multi-RAT dual connectivity. (COMSA, paragraphs 85-86, 121, teach the notification including information about frequencies associated with a problematic frequency range or active/secondary carriers to enable sufficient frequency separation.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BEHRAVAN with the teachings of COMSA to configure the interfered system information as including information that represents a carrier frequency that interferes with a signal from the interfered system that is interfered by the multi-RAT dual connectivity. The motivation would be to mitigate or avoid interference when the UE is communicating with multiple RATs (BEHRAVAN, paragraphs 36-37).

Regarding claim 5, COMSA teaches An interference coordination method comprising: controlling, by a terminal, a radio communication with a base station; (COMSA, Fig. 1A, paragraphs 30-35, teach WTRU (e.g. 102c) (i.e. user equipment) utilizing multiple transceivers and wireless links 116 (i.e. dual connectivity) to wirelessly communicate (i.e. radio communication ) with base station 114a and base station 114b, wherein each base station operates according to a different radio access technology RAT (i.e. multi-Radio Access Technology). For example, base station 114a implements LTE-A and base station 114b is implemented as an access point to establish a wireless local network (WLAN). Furthermore, Fig. 1B, paragraphs 36-37, teach the WTRU 102 comprising a processor 118 and one or more transceivers 120 (i.e. transmitter) to perform the overall functions claimed.) 
reporting, by the terminal, interfered system information including information representing an interfered system that is interfered by multi-Radio Access Technology (RAT) dual connectivity to the base station, (COMSA, Fig. 3, step 308, paragraphs 69-72, teach transmitting a notification of interference situation to the base station notifying the network that the transmission of one radio technology is causing interference to the reception of the other co-existing radio technology (i.e. including information representing an interfered system that is interfered by multi-Radio Access Technology (RAT) dual connectivity.)
COMSA does not describe and receiving, by the terminal, configuration information from the base station, wherein, when the receiver receives the configuration information that includes information indicating a configuration for providing interfered system information for the multi-RAT dual connectivity, the reporting reports the interfered system information for the multi-RAT dual connectivity to the base station.
BEHRAVAN in the same field of endeavor teaches and receiving, by the terminal, configuration information from the base station, (BEHRAVAN, Fig. 9, teaches radio circuitry 910 (i.e. receiver and transmitter) to perform the functions as described by Fig. 6, step 610, paragraphs 72-73, wherein the receiver receives configuration instructions from a base station.) 
wherein, when the receiver receives the configuration information that includes information indicating a configuration for providing interfered system information for the multi-RAT dual connectivity, (BEHRAVAN, Fig. 6, steps 610, 630, paragraphs 72-73, teach the configuration instructions including rules associated with detecting in-device coexistence (IDC) interference (i.e. including information indicating a configuration for providing interfered system information for the multi-RAT dual connectivity).)  
the reporting reports the interfered system information for the multi-RAT dual connectivity to the base station. (BEHRAVAN, Fig. 6, step 640, paragraphs 131-132, teach sending, to a network node (i.e. reporting, to the base station) an indication of IDC interference based on the detection (i.e. the interfered system information for the multi-RAT dual connectivity to the base station).)  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BEHRAVAN with the teachings of COMSA to send the notification of interference situation when the configuration information is received. The motivation would be to mitigate or avoid interference when the UE is communicating with multiple RATs (BEHRAVAN, paragraphs 36-37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sang et al. (US20150312831A1) is directed to selecting a dynamic measurement or estimation algorithm based on the association status and the QoS type of the traffic (Abstract). For example, Fig. 4, paragraphs 65-67, teach the UE 402 performing measurement trigger and connection status check (step 414), estimating/measuring throughput (step 431), and dynamic access selection (step 434). The measurement report (step 431) is reported to the base station 403 and represents an interfered system as further described by Fig. 10, steps 1001-1004, paragraph 97, wherein the connection status and throughput (i.e. interference) for each cellular and WLAN link (i.e. multi-RAT dual connectivity) is determined or estimated.

Yeh et al. (US20140213310A1) is directed to providing dynamic interference mitigation in muiti-RAT Het-Nets in which RAT assignments are periodically repartitioned from among the plurality of RATs for use by the multi-mode user equipment based on the re-evaluation of RAT assignments using the collected quality metrics (Abstract). For example, Fig. 5, paragraphs 33, 35, teach interfered system information representing a type (i.e. static, dynamic, without interference, with interference) of interfered system (i.e. in the presence of Wi-Fi) by a multiple technology dual connection heterogeneous network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on Monday through Friday, 10:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALLI Z BUTT/Examiner, Art Unit 2412